DETAILED ACTION
Notice of Pre-AlA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined
under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/JP2018/001228 filed January 17, 2018, which
claims foreign priority to Japanese Document No. 2017-011241 filed January 25, 2017.
Status
This Office Action is in response to Applicants' Remarks filed July 1, 2022 in which Claims 1, 2 and 4-6 are pending in the instant application, which will be examined on the merits herein.

The following is a new ground or modified rejection necessitated by Applicants' argument, filed on April 13, 2022, wherein the limitations in pending independent Claim 1 are set forth; Claims 2 and 5 depend from Claim 1.  The limitations in the amended claims have been changed and the breadth of Claim 1 has been changed.  Therefore, rejections from the previous Office Action, dated August 16, 2019, have been modified and are listed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamoto et al (US Publication No. 2012/0172585 A1, provided with the IDS filed 9/13/2019) in view of Fujihana et al (JP 2005181683 A, provided with the PTO-892 filed 4/13/2022).
Applicants claim a cellulose acetate having an acetylation degree ranging 52% to 59%, and containing 12% or less of low-molecular-weight components, wherein the low-molecular weight components are components having a molecular weight of not more than ¼ of a peak top molecular weight in a molecular weight distribution measured by gel permeation chromatography of cellulose acetate, Mw / Mn is from 2.15 to 2.97, where Mw is a weight average molecular weight of the cellulose acetate and Mn is a number average molecular weight of the cellulose acetate and the weight average molecular weight of the cellulose acetate is from 50,000 to 500,000.
Example 9 in Table 2 of Shimamoto teaches a product having 55.3% acetylation; 150 mPas viscosity for 6% solution; Mw of 217,000; Mw/Mn 3.2 and suggests range of 3.0+. Fujihana teaches Mw/Mn of 2.15 to 2.97 for same type of product. This suggests that it would be obvious to expand the Shimamoto Mw/Mn range to less than 3 and overlap with the instant claims.  The use of the fractionation process and an alpha-cellulose would appear to result in the other limitations.
The Shimamoto et al publication further discloses a “fractionation” process that appears to be similar to the method for decreasing the low molecular weight products in the instant specification (see paragraph nos. [0106] and [0107] and Example 7 of the Shimamoto et al publication).  The Mw/Mn range recited in current Claim 1 of 2.15 to 2.97 do not overlap the Mw/Mn range 3.0 to 7.5 in the Shimamoto et al publication (see abstract), but a case for obviousness can be made when they are merely close, particularly when the products are for the same use, such as preparing a film (see MPEP 2144.05(I)).  The Shimamoto publication further discloses a cellulose diacetate for retardation film, having a total degree of acetyl substitution of from 2.27 to 2.56 (see abstract), which embraces the acetylation degree ranging from 52% to 59% recited in current Claim 1 since the current specification in paragraph no. [0021] discloses that “an acetylation degree of 52% corresponds to an acetyl substitution degree of 2.21, and an acetylation degree of 59% corresponds to an acetyl substitution degree of 2.71”.  The Shimamoto et al publication also discloses a cellulose diacetate for retardation film having a 6-percent viscosity of from 120 to 230 mPa•s, which embraces the viscosity at 6% ranging from 30 mPa•s to 200 mPa•s recited in current Claim 2.  With respect to sugar composition, the Shimamoto et al publication suggests the use of alpha-cellulose (see paragraph no. [0076]).  This would provide high glucose content, which embraces the subject matter recited in Claims 4 and 6 of having a ratio of molar content of glucose of 97% and 97.5%. In paragraph no. [0002]. 
	The Fujihana et al JP publication discloses a cellulose ester that may be selected as cellulose triacetate (see paragraph no. [0012]), having a Mw / Mn preferably 1.8 to 3.0 (see paragraph no. [0021]), which covers Mw / Mn from 2.15 to 2.97 recited in current Claim 1.  Fujihana et al discloses the cellulose ester has a weight average molecular weight from 38,000 to 230,000 (see paragraph no. [0022]), which embraces part of the weight average molecular weight from 50,000 to 500,000 recited for the cellulose acetate in current Claim 1.  The Fujihana et al JP publication discloses the cellulose ester having a substitution degree of acyl group from 2.5 to 2.95, which embraces the acetylation degree of 52% to 59% recited in current Claim 1 since the current specification in paragraph no. [0021] discloses “an acetylation degree of 52% corresponds to an acetyl substitution degree of 2.21, and an acetylation degree of 59% corresponds to an acetyl substitution degree of 2.71”.  The Fujihana et al JP publication discloses cellulose ester being useful for protective film for a polarizing film used in a liquid crystal display device, an optical film, and a polarizing film using the same, which embraces the molded article comprising cellulose acetate as recited in current Claim 5.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include combining prior art elements according to known methods to yield predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Fujihana et al JP publication with the teaching of the Shimamoto et al publication to reject the instant claims since both references disclose cellulose acetates of increase stability useful for industrial applications. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to select a cellulose acetate of the Fujihana et al JP publication that contains minimum amount of low molecular weight components in view of the recognition in the art, as evidenced by the Shimamoto et al publication that cellulose acetates of substantial purity having lower amounts low molecular weight components can be obtained.

Summary
	No claim has been allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am – 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/LEIGH C MAIER/Primary Examiner, Art Unit 1623